The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-45, 53 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
This is a rejection for new matter. 
The instant claims are sufficiently broad so as to encompass analyzing any type of liquid cellular sample from a solid tissue specimen that contains squamous cells, with nucleic acid probes to  HPV E6, E7 mRNA biomarker, and an antibody to any possible protein biomarker. 
The specification teaches that the disclosed method is generally to an HPV mRNA assay for the detection of HPV related disorders such as cervical cancer and cervical lesions (paragraph 1). 
The specification teaches in situ hybridization of HPV E6,E7 mRNA of in cervical cells (paragraph 8).  The specification does not provide any written description or contemplation of additional HPV RNA targets.  
The specification teaches that cervical cells are the squamous epithelia cells that line the surface of the cervix (24), but does not contemplate other samples that contain squamous cells. 
The specification discloses only liquid-based cervical cytology specimens where the claim encompasses any possible liquid sample that contains squamous cells from a solid tissue specimen.  Squamous cells occur at least on the surface of the skin, the linings of organs and the lining of the respiratory and digestive tracts.  The specification only contemplated cervical samples, with no written description or suggestion of any other sample type. 
When defining cancer types, the specification specifically limits adenocarcinoma and squamous cell carcinoma to cancers of the cells of the cervix (“As used herein the terms adenocarcinomas and pre-adenocarcinomas refer to tumors and lesions of the glandular 
 The specification does not contemplate methods that are commensurate with the breadth of the instant claims.  The specification discusses only assay of cervical cells from an individual, use of a very specific set of antibodies (paragraph 60, for example) and hybridization with HPV E6,E7 probes.  There is no discussion or guidance in the specification which suggests or contemplates possession of a broader method which encompasses assays of samples that are not cervical samples and the employment of antibodies other than CD16 and CAM 5.2.  There is simply not any discussion of a method other than the method to detect transformation of cervical cells by HPV that includes hybridization of a probe to HPV E6,E7 RNA (see for example, title, originally filed claims, examples), while the claims encompass detection of squamous cells in any liquid cellular sample from a solid tissue specimen, any sample taken from the digestive tract, skin, or other organ lined with squamous cells and preserved in a liquid cytology preservative.    
Furthermore, claims 40 and 41 refer to "intracellular" and "cell surface" protein biomarkers where the specification does not provide any discussion either broad genus of biomarkers.  The specification discloses only very specific antibody staining techniques employing specifically disclosed biomarkers, one within each genus.  
Thus, having carefully considered the specification the claims are rejected for being drawn to new matter. 

Response to Remarks
The abstract of the disclosure states “Provided an HPV E6,E7 assay, referenced herein as the “In Cell HPV Assay,” that is capable of sensitive and specific detection of normal cervical cells undergoing malignant transformation as well as abnormal cervical cells with pre-malignant or malignant lesions.”  The Background of the Invention only discusses cervical cancer and methods for detecting cervical cancer.  The Summary of the invention teaches that “The present invention overcomes the need in the aforementioned need in the art by providing assays and method for screening for cervical cancer by screening for, detecting and quantitating intracellular HPV E6,E7 mRNA in cervical cells.”  The aspects of the invention include determining malignant transformation of cervical cells, screening a patient for malignant transformation of cervical cells, a method of screening a patient with abnormal cervical cells for pre-malignant cervical cells, and an assay for identifying malignantly transformed cervical cell types.  Each aspect of the invention refers to assay of E6,E7 mRNA in cervical cells.  
The response traverses new matter rejection. The response points out that paragraph 1 of the priority application states that the In Cell HPV Assay is capable of sensitive and specific detection of cancerous and pre-cancerous abnormal cells as well as normal cells undergoing malignant transformation. Applicant argues that this sentence does not limit the cells to any cell type, and thus supports that the methods of disclosed in the priority application could be used to study any type of cells. This sentence must be read within the context of the entire paragraph which very clearly only contemplates detection of "HPV-related disorders such as cervical cancer and cervical lesions" and an assay that quantifies HPV E6,E7 mRNA in cervical 
The remarks further point to para 41 of the parent which states that the disclosed assay is "a highly specific procedure that is capable of identifying amplification of an individual cell..." and "is capable of discerning exactly how many cells have produced one million copies." Applicant states that nothing in this disclosure limits the cells to any type of cells. The entire context of this paragraph is directed towards discussing the results of Examples 6 and 7 which were carried out for the detection of HPV in cervical cell samples. 
 	Further, applicant points to paragraph 45 which states that the present invention provides an assay that simultaneously phenotypes malignantly transformed cells. The next sentence in this paragraph states, that the identifying malignantly transformed cells includes first a step of obtaining cervical cells from an individual. The arguments are not persuasive. 
Applicant further argues that the disclosure teaches that at the time of the filing of the instant application, a skilled artisan recognized that cellular protein can be either intracellular protein or a cell surface protein.  Applicant has not pointed out that the disclosure provided written description of the generic “cellular protein.”  Applicant argues that one skilled in the art would readily discern that other proteins could be assayed similar to those exemplified.  However, the standard for written description is not what would be obvious to one skilled in the art.  The rejection is maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 30-34, 37-45, 50 and 53-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson et al.  (Acta Cytologica (January-February 2002) vol. 46, No. 1 Supplement, pp. 206-207. print. Abstract numbered 561, as cited in IDS) in view of Patterson et al. (Cytometry 31:265-274, 1998) and Dirks (Current Protocols in Cytometry (1998) 8.7.1-8.7.14).
 	Regarding claim 1, Patterson et al. teach an assay comprising steps of obtaining a liquid based cytology specimen of cervical cells from an individual in a cytology fixative (specifically CytoRich preservative).  
Patterson et al. teach staining the LBC specimen with an antibody cocktail of CD16 and Cam 5.2.  Patterson et al. teaches that the assay was a 3-color assay.  In order for the antibodies to “stain” the cells, this inherently means they were labelled.  
Patterson et al. teach hybridizing the LBC specimen using oligonucleotides specific for HPV E6, E7 mRNA. Furthermore, although Patterson et al. do not state that they permeabilized the cells, the fact that the HPV probes entered the cells is evidence that the cells were permeabilized
Patterson et al teach detecting per cell HPV E6, E7 mRNA expression and antibody cocktail staining in cervical cells of the obtained LBC specimen.  It is inherent to analysis by flow 
Patterson et al. does not teach target or signal amplification, thus, their method does not comprise either of these (Claims 30, 31). 
 	Patterson et al. detect antibody staining and quantify HPV using a flow cytometer (throughout, Claim 32). 
	The antibodies employed by Patterson et al. and the oligonucleotides employed by Patterson et al. are fluorescently labeled (Title and methods, Claims 33 and 34).  
 	The antibody cocktail includes CD16 and CAM 5.2 (Methods, Claims 37 and 38).  
	Regarding claims 39-45, Patterson et al. teach an assay comprising steps of obtaining a liquid cellular sample of a subject in a cytology fixative (specifically CytoRich preservative).  
	Regarding claims 50 and 53, Patterson et al. teach that their method employs simultaneous immunophenotyping (detecting bound antibody) and ultrasensitive fluorescence in situ hybridization for HPV E6,E7 mRNA (Objective).  
	Regarding claims 54 and 55, Patterson et al. teach that their assay included intracellular HPV E6,E7 quantification (see Title).  The word “intracellular” means within a cell, which clearly teaches that the E6,E7 quantification was if a number of copies per cell.  Furthermore, it is inherent to analysis by flow cytometry that the quantifying is "per cell,” as flow cytometry is a technique that analyzes one cell at a time.   Thus, Patterson et al. teach detecting malignant transformation in cytologically normal cervical cells after considering the staining with the antibody cocktail and the quantification of HPV E6, E7 per cell.

	Patterson et al. teach staining the sample before the hybridizing with an antibody to a protein biomarker to produce a labeled sample.  
Patterson et al. teach employing flow cytometry to assay the labeled sample to quantify hybridized nucleic acid probe and detect bound antibody.  
Furthermore, addressing claims 40-41 and 44-45, the reference teaches staining cervical cell samples with antibodies to CD16 and CAM 5.2, which are a cell surface and intracellular markers, respectively, followed by in situ hybridization of an HPV E6,E7 probe to an mRNA target.
Addressing claims 42 and 43, Patterson et al. teach contacting with an HPV E6,E7 mRNA specific probe cocktail.  The examiner adopts the position set forth in the remarks filed 9/28/17 that an ordinary skilled artisan would understand that a “cocktail” of probes refers to a collection of two or  more different probes and that E6 and E7 represent separate HPV biomarkers.  Patterson et al. teach that the method includes quantifying hybridization, so all probes in the cocktail were quantified.  
Patterson et al. teach that “The same cells were then hybridized with an HPV E6,E7 mRNA specific probe cocktail and analyzed in less than 2 hours by flow cytometry.”  It is not clear from Patterson if the 2 hours refers to the totality of the method including the obtaining, staining, further fixing, hybridizing and detecting as is currently claimed or if this refers only to 
 	The reference does not teach a second, or “further” step of adding an additional fixative and permeabilizing reagent or reagents (all claims).  
The primary reference in this rejection is very close to the claimed methods.  The reference is an abstract, however, and therefore does not include all of the details of the experimental process.  Given this, it would have been more than reasonable to look to the secondary reference to determine steps for practicing the immunostaining followed by hybridization with probes.  
	 Patterson et al. 1998 teaches a simultaneous flow cytometric analysis of intracellular RNA and cellular immunophenotype, which is very similar to the method taught by Patterson 2002, albeit to a different target.  In this method, samples are obtained, cells are stained with fluorescent antibodies, and after staining with fluorescent antibodies the cells are fixed and permeabilized prior to contacting with a hybridization buffer containing a cocktail of probes to an RNA target and then analysis by flow cytometry.  The cells are contacted with the fixative/permeabilization solution for at least 60 minutes (p. 268).  Following fixation/permeabilization the cells were contacted with a probe for 30 minutes and then analyzed by flow cytometry to simultaneously detect the bound antibodies and the hybridized probe (p. 268).  
Furthermore, Dirks et al. teaches methods for combined detection of mRNA and protein.  Dirks (Current Protocols in Cytometry (1998) 8.7.1-8.7.14) teaches combination DNA/RNA FISH and Immunophenotying protocols.  Each protocol includes multiple fixing steps, 
Here the secondary references also teach immunostaining followed by hybridization with probes, and both include a further fixing and permeabilizing after the incubation with antibodies.  
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Patterson et al. so as to have employed an additional fixing and permeabilizing prior to contacting with the HPV probe cocktail as the application of a known technique, with the predictable result of preparing the cells to be contacted with the HPV probes.  Such a modification would have provided a method that was highly sensitive for the detection of HPV. Furthermore, it would have been obvious to have contacted the sample with the fixing and permeabilizing reagent for 60 minutes as this is within the range taught by the reference.  Furthermore, it would have been obvious to have practiced the method in less than 3 hours.  The primary reference teaches a time of less than two hours.  Even if this time does not include all steps, it is evidence of a market desire to shorten analysis time for a method.  Dirks et al. evidences that fixing and permeabilizing can occur in well under 60 
Response to Remarks
 	Applicant further traverses the rejection for obviousness.  
Applicant argues that Patterson does not teach labeling the cells obtained in a cytology fixative with antibodies.  However, Patterson is very clear that the assay they teach carries out immunophenotyping and FISH in a “simultaneous” setting.  The only reasonable interpretation of this teaching is that the same cells are both stained with antibodies and hybridized with probes.  Furthermore, the reference states that cells were stained and then “The same cells were they hybridized” with the probe cocktail. Contrary to applicant’s argument, the teaching is explicit.  
Applicant points out that PBS used in the Patterson 1998 reference is not a cytology fixative, and that Dirks similarly does not teach obtaining a liquid sample of cells in a cytology fixative followed by labeling the cells with antibodies.    In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As provided in the rejection, the primary reference provides cell samples in a cytology fixative and the stains those samples with antibodies.  The secondary references are relied upon to demonstrate that it was known in the art to further fix and permeabilize cells after an antibody staining step and before a subsequent in situ hybridization step.  It is the combination of references that provides all of the claim limitations.

Applicant further argues that there is no motivation to combine the references.  Applciant states that the examiner does not identify any reason why a person of ordinary skill in the art would have treated cells with a cytology fixative instead of PBS before labeling.  This is a backwards analysis of the rejection.  The starting point for the rejection is a method wherein a sample obtained in a cytology fixative is stained with antibodies and then subject to in situ hybridization.  Therefore the rejection need not articulate why one would use a cytology fixative instead of PBS before labeling with antibodies. 
Applicant argues that one a person of ordinary skill in the art would not have been motivated to obtain a liquid based cellular sample in a cytology fixative before labeling with antibodies.  This is not persuasive because the primary reference does obtain such a sample before labeling with antibodies.  
Applicant argues that the rational to combine the references is not a valid rational in view of the information given in response to the request for information under 37 CFR 1.105.  However, at the time the invention was made, the skilled artisan would have had no knowledge of the facts disclosed in the response.  The disclosure does not contraindicate the obviousness 
The rejections for obviousness are maintained.

 	

RELEVANT PRIOR ART:
Patterson et al. 2001, of record in this case and cited in the IDS teach a method in which Cytorich preserved cells are further treated with a reagent to permeabilize the cells (p. 39).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634

/JULIET C SWITZER/Primary Examiner, Art Unit 1634